Exhibit PROVIDENT ENERGY TRUST CONSOLIDATED BALANCE SHEETS Canadian dollars (000s) (unaudited) As at As at June 30, December 31, 2009 2008 Assets Current assets Cash and cash equivalents $ 973 $ 4,629 Accounts receivable 167,044 244,485 Petroleum product inventory 38,720 46,160 Prepaid expenses and other current assets 7,465 7,886 Financial derivative instruments (note 7) 6,726 16,708 220,928 319,868 Investments and other long term assets 13,647 14,218 Long-term financial derivative instruments (note 7) - 735 Property, plant and equipment 2,413,530 2,480,503 Intangible assets 151,607 158,336 Goodwill 100,409 100,409 $ 2,900,121 $ 3,074,069 Liabilities Current liabilities Accounts payable and accrued liabilities $ 195,553 $ 244,031 Cash distributions payable 13,673 20,088 Current portion of convertible debentures (note 3) 25,084 24,871 Financial derivative instruments (note 7) 112,069 13,693 346,379 302,683 Long-term debt - revolving term credit facility (note 3) 511,244 504,685 Long-term debt - convertible debentures (note 3) 238,304 236,123 Asset retirement obligation (note 4) 57,479 59,432 Long-term financial derivative instruments (note 7) 126,117 58,420 Other long-term liabilities (note 6) 6,412 8,572 Future income taxes 185,629 267,807 Unitholders’ equity Unitholders’ contributions (note 5) 2,820,105 2,806,071 Convertible debentures equity component 17,198 17,198 Contributed surplus 1,695 1,695 Accumulated other comprehensive loss (2,139 ) (2,183 ) Accumulated income 305,689 426,034 Accumulated cash distributions (1,713,991 ) (1,612,468 ) 1,428,557 1,636,347 $ 2,900,121 $ 3,074,069 The accompanying notes are an integral part of these statements Provident Energy 2009 Second Quarter Results -1- PROVIDENT ENERGY TRUST CONSOLIDATED STATEMENTOF OPERATIONS AND ACCUMULATED INCOME Canadian dollars (000s except per unit amounts) (unaudited) Three months ended Six months ended June 30, June 30, 2009 2008 2009 2008 Revenue Revenue $ 409,307 $ 887,328 $ 949,265 $ 1,682,753 Realized (loss) gain on financial derivative instruments (15,887 ) (60,571 ) 4,217 (91,508 ) Unrealized loss on financial derivative instruments (87,497 ) (406,537 ) (176,790 ) (468,810 ) 305,923 420,220 776,692 1,122,435 Expenses Cost of goods sold 269,262 586,469 664,864 1,130,546 Production, operating and maintenance 35,263 39,479 70,456 73,205 Transportation 7,817 8,016 18,990 16,543 Depletion, depreciation and accretion 79,558 84,547 159,722 166,163 General and administrative (note 6) 17,581 19,524 34,766 39,454 Strategic review and restructuring (note 8) 9,453 328 9,727 660 Interest on bank debt 2,301 11,170 6,260 24,165 Interest and accretion on convertible debentures 5,746 3,663 11,491 7,323 Foreign exchange loss (gain) and other 2,274 (126 ) (1,217 ) (1,397 ) 429,255 753,070 975,059 1,456,662 Loss from continuing operations before taxes (123,332 ) (332,850 ) (198,367 ) (334,227 ) Capital tax expense 1,374 1,210 1,692 1,692 Current tax expense (recovery) 926 (1,211 ) 3,047 3,824 Future income tax recovery (45,571 ) (71,554 ) (82,761 ) (103,555 ) (43,271 ) (71,555 ) (78,022 ) (98,039 ) Net loss from continuing operations (80,061 ) (261,295 ) (120,345 ) (236,188 ) Net income from discontinued operations (note 9) - 77,214 - 85,723 Net loss for the period (80,061 ) (184,081 ) (120,345 ) (150,465 ) Accumulated income, beginning of period $ 385,750 $ 302,258 $ 426,034 $ 268,642 Accumulated income, end of period $ 305,689 $ 118,177 $ 305,689 $ 118,177 Net loss from continuing operations per unit – basic and diluted $ (0.31 ) $ (1.03 ) $ (0.46 ) $ (0.93 ) Net loss per unit – basic and diluted $ (0.31 ) $ (0.72 ) $ (0.46 ) $ (0.59 ) The accompanying notes are an integral part of these statements. Provident Energy 2009 Second Quarter Results -2- PROVIDENT ENERGY TRUST CONSOLIDATED STATEMENT OF CASH FLOWS Canadian dollars (000s) (unaudited) Three months ended Six months ended June 30, June 30, 2009 2008 2009 2008 Cash provided by operating activities Net loss for the period from continuing operations $ (80,061 ) $ (261,295 ) $ (120,345 ) $ (236,188 ) Add (deduct) non-cash items: Depletion, depreciation and accretion 79,558 84,547 159,722 166,163 Non-cash interest expense and other 1,333 1,107 2,711 1,991 Non-cash unit based compensation expense (recovery) (note 6) 3,756 4,691 (3,792 ) 1,518 Unrealized loss on financial derivative instruments 87,497 406,537 176,790 468,810 Unrealized foreign exchange loss (gain) and other 2,004 1,437 472 (2,875 ) Future income tax recovery (45,571 ) (71,554 ) (82,761 ) (103,555 ) Funds flow from continuing operations 48,516 165,470 132,797 295,864 Funds flow from discontinued operations - 76,017 - 125,853 Funds flow from operations 48,516 241,487 132,797 421,717 Site restoration expenditures (1,210 ) (1,101 ) (4,184 ) (2,638 ) Change in non-cash operating working capital from continuing operations 6,801 (117,856 ) 58,162 (45,122 ) Change in non-cash operating working capital from discontinued operations - (76,057 ) - (26,631 ) 54,107 46,473 186,775 347,326 Cash (used for) provided by financing activities Increase (decrease) in long-term debt 15,194 (264,011 ) 6,333 (298,576 ) Declared distributions to unitholders (47,012 ) (91,662 ) (101,523 ) (182,779 ) Issue of trust units, net of issue costs 6,394 15,681 14,034 29,878 Change in non-cash financing working capital 174 56 (6,415 ) 770 Financing activities from discontinued operations - 20,525 - (42,630 ) (25,250 ) (319,411 ) (87,571 ) (493,337 ) Cash (used for) provided by investing activities Capital expenditures (26,548 ) (34,210 ) (83,054 ) (118,792 ) Oil and gas property acquisitions (119 ) (10,432 ) (493 ) (19,451 ) Increase in investments - - - (1,007 ) Proceeds on sale of assets - 206,349 - 206,349 Change in non-cash investing working capital (5,347 ) 133,319 (19,313 ) 137,125 Investing activities from discontinued operations - (33,826 ) - (62,553 ) (32,014 ) 261,200 (102,860 ) 141,671 Decrease in cash and cash equivalents (3,157 ) (11,738 ) (3,656 ) (4,340 ) Cash and cash equivalents, beginning of period 4,130 14,218 4,629 6,820 Cash and cash equivalents, end of period $ 973 $ 2,480 $ 973 $ 2,480 Cash and cash equivalents, end of period from discontinued operations $ - $ 859 $ - $ 859 Cash and cash equivalents, end of period from continuing operations $ 973 $ 1,621 $ 973 $ 1,621 Supplemental disclosure of cash flow information Cash interest paid including debenture interest $ 7,086 $ 19,688 $ 15,130 $ 41,767 Cash taxes paid $ 2,743 $ 8,772 $ 1,960 $ 10,872 The accompanying notes are an integral part of these statements. Provident Energy 2009 Second Quarter Results -3- PROVIDENT ENERGY TRUST CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME AND ACCUMULATED OTHER COMPREHENSIVE INCOME Canadian dollars (000s) (unaudited) Three months ended Six months ended June 30, June 30, 2009 2008 2009 2008 Net loss $ (80,061 ) $ (184,081 ) $ (120,345 ) $ (150,465 ) Other comprehensive income, net of taxes Foreign currency translation adjustments - (4,593 ) - 7,943 Reclassification adjustment for foreign currency losses included in net income - 30,302 - 30,302 Unrealized gain on available-for-sale investments (net of taxes) 120 252 44 186 120 25,961 44 38,431 Comprehensive loss $ (79,941 ) $ (158,120 ) $ (120,301 ) $ (112,034 ) Accumulated other comprehensive loss, beginning of period (2,259 ) (56,718 ) (2,183 ) (69,188 ) Other comprehensive income 120 25,961 44 38,431 Accumulated other comprehensive loss, end of period $ (2,139 ) $ (30,757 ) $ (2,139 ) $ (30,757 ) Accumulated income, end of period 305,689 118,177 305,689 118,177 Accumulated cash distributions, end of period (1,713,991 ) (1,442,956 ) (1,713,991 ) (1,442,956 ) Retained earnings (deficit), end of period (1,408,302 ) (1,324,779 ) (1,408,302 ) (1,324,779 ) Accumulated other comprehensive loss, end of period (2,139 ) (30,757 ) (2,139 ) (30,757 ) Total retained earnings (deficit) and accumulated other comprehensive loss, end of period $ (1,410,441 ) $ (1,355,536 ) $ (1,410,441 ) $ (1,355,536 ) The accompanying notes are an integral part of these statements. Provident Energy 2009 Second Quarter Results -4- NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in Cdn$000’s, except unit and per unit amounts) (unaudited) June
